PRESS RELEASE FOR RELEASE JANUARY 30, 2:00 P.M. For More Information Contact Joseph J. Bouffard (410) 248-9130 BCSB Bancorp, Inc. Baltimore County Savings Bank BCSB BANCORP, INC. REPORTS RESULTS FOR THE QUARTER ENDED DECEMBER 31, 2011 BCSB Bancorp, Inc. (the “Company”) (NASDAQ: BCSB), the holding company for Baltimore County Savings Bank (the “Bank”) reported net income of $462,000 for the three month period ended December 31, 2011, which represents the first quarter of its 2012 fiscal year, as compared to net income of $45,000 for the three months ended December 31, 2010. For comparison purposes, when consideration is given to dividends and discount accretion on preferred shares issued under the U.S. Treasury’s TARP Capital Purchase Program, the Company reported net income available to common stockholders of $462,000 or $0.15 per basic and diluted share for the three months ended December 31, 2011, compared to a net loss available to common stockholders of $111,000 or ($0.04) per basic and diluted common share for the three months ended December 31, 2010. The Company repaid TARP on January 26, 2011 without raising additional capital, which would have been dilutive to shareholders. During the three months ended December 31, 2011, earnings were favorably impacted by lower loan loss provisions and, to a lesser extent, increased net interest income as compared to the corresponding period during the prior fiscal year. The drop in loan loss provisions during the three months ended December 31, 2011 as compared to the prior year was directly related to a decline in nonperforming assets and loan charge-offs during the period. Foreclosed real estate decreased by $1.7 million, or 57%, from $3.0 million at September 30, 2011 to $1.3 million at December 31, 2011 as the Company was able to dispose of a certain commercial and residential properties. Nonperforming loans also declined during the period from $18.3 million at September 30, 2011 to $17.2 million at December 31, 2011. Total nonperforming assets were $18.5 million at December 31, 2011 versus $21.3 million at September 30, 2011. The increase in net interest income during the three months ended December 31, 2011 as compared to the three months ended December 31, 2010 was primarily due to higher average balances related to the mortgage-backed securities portfolio combined with a declining cost of funds rate on the deposit portfolio. These increases in net interest income were partially offset by lower interest income from the Company’s loan portfolio, which declined by $9.5 million during the three months ended December 31, 2011. President and Chief Executive Officer Joseph J. Bouffard commented “We continue to make progress in our efforts to resolve asset quality issues, including disposition of foreclosed real estate. Nonperforming assets are down, as are loan charge-offs. Earnings have shown improvement and our interest rate spread has expanded. These are positive trends that we continually work hard to strengthen.” This press release contains statements that are forward-looking, as that term is defined by the Private Securities Litigation Reform Act of 1995 or the Securities and Exchange Commission in its rules, regulations and releases. The Company intends that such forward-looking statements be subject to the safe harbors created thereby.All forward-looking statements are based on current expectations regarding important risk factors, including but not limited to real estate values, market conditions, the impact of interest rates on financing, local and national economic factors and the matters described in “Item 1A. Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended September 30, 2011.Accordingly, actual results may differ from those expressed in the forward-looking statements, and the making of such statements should not be regarded as a representation by the Company or any other person that results expressed herein will be achieved. BCSB Bancorp, Inc. Consolidated Statements of Financial Condition (Unaudited) December 31, September 30, (Dollars in thousands) ASSETS Cash equivalents and time deposits $ $ Investment Securities, available for sale Loans Receivable, net Mortgage-backed Securities, available for sale Foreclosed Real Estate Premises and Equipment, net Bank Owned Life Insurance Other Assets Total Assets $ $ LIABILITIES Deposits $ $ Junior Subordinated Debentures Accounts Payable Trade Date Securities Other Liabilities Total Liabilities Total Stockholders’ Equity Total Liabilities & Stockholders’ Equity $ $ Consolidated Statements of Operations (Unaudited) Three Months ended December 31, (Dollars in thousands except per share data) Interest income $ $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Total non-interest income Total non-interest expenses Income (Loss) before tax expense ) Income tax expense (benefit) ) Net income 45 Preferred stock dividends and discount accretion ) Net income (loss) available to common shareholders $ $ ) Basic and diluted earnings (loss) per common share $ $ ) Summary of Financial Highlights (Unaudited) Three Months ended December 31, Return on average assets (Annualized) % % Return on average equity (Annualized) % % Interest rate spread % % Net interest margin % % Efficiency ratio % % Ratio of average interest earning assets/interest bearing liabilities % % Allowance for Loan Losses (Unaudited) Three Months ended December 31, (Dollars in thousands) Allowance at beginning of period $ $ Provision for loan losses Recoveries 12 22 Charge-offs ) ) Allowance at end of period $ $ Allowance for loan losses as a percentage of gross loans % % Allowance for loan losses to nonperforming loans % % Non-Performing Assets (Unaudited) At December 31, At September 30, At December 31, (Dollars in thousands) Nonaccrual Loans: Commercial $ $ $ Residential Real Estate (1) Consumer 20 20 Total Nonaccrual Loans (2) Accruing Troubled Debt Restructurings Total Nonperforming Loans Foreclosed Real Estate Total Nonperforming Assets $ $ $ Nonperforming Loans to Loans Receivable 4.84% 5.01% 3.55% Nonperforming Assets to Total Assets 2.87% 3.41% 2.22% (1) Includes residential owner occupied properties and residential rental investor properties. (2) Nonaccrual status denotes loans on which, in the opinion of management, the collection of additional interest is questionable.Also included in this category at December 31, 2011 are $7.5 million in Troubled Debt Restructurings, all but $20,000 of which were not delinquent.Reporting guidance requires disclosure of these loans as nonaccrual until the loans have performed according to the modified terms for a sustained period.
